DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 221 478 A1 to Kinder et al. in view of US 4,805,668 to Genter et al.
US 2021/0179043 is an English language equivalent and is used when referencing claim limitations.
Re-claim 1, Kinder et al. teach a method for testing a fluid level indicator within a reservoir comprising the steps of: providing a reservoir 144 having first 146, second 148 and third 150 chambers (see figure 1); providing a plunger 124 in a first retracted position within a plunger chamber (see paragraph 22, “Pressure generator 114 is activated … to check the functionality …”); moving the plunger from the first retracted position to a second extended position to exhaust the fluid from the plunger chamber into a fluid reservoir (paragraph 22, “Pressure generator 114 therefore displaces the pressure medium present in its cylinder 128…”); moving the plunger from the second extended position back towards the first retracted position thereby generating a negative pressure in a fluid passageway 154 which connects a third chamber 150 of the reservoir 144 to the plunger chamber so a fluid flow stream is generated from the third chamber to the plunger chamber (paragraph 23, “… plunger piston 124 moves back in the direction of its inner stop … Plunger piston 124 thereby sucks pressure medium out of the assigned third chamber 150 …”); and generating a signal via a first and a second sensing elements (such as the type shown in figure 2) as the first sensing element moves relative to the second sensing element and transmitting the signal to at least one of a control unit or a graphical user display (see paragraph 23 lines 14-17).   However, Kinder et al. fail to teach the specifics of reservoir 144, such as the third chamber 150 formed by a main chamber and a guiding chamber in fluid communication with the main chamber, providing and maintaining the first sensing element in the guiding chamber.
Genter et al. teach a reservoir having a first chamber 16, a second chamber 17 and a third chamber 18.  The third chamber 18 is formed by a main chamber and a guiding chamber (chamber within formation 40) in communication with the main chamber (via windows 49).  The guiding chamber is provided with and maintains a sensing element (i.e. float 27).  Movement of the float activates switch 22 for indicating a low fluid level.  The fluid reservoir of Genter et al. would have functioned easily as the reservoir for Kinder et al., as it has the necessary chambers and connection ports (see the port in phantom as well as the additional ports).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the reservoir taught by Genter et al. as a suitable substitute for the reservoir in the system of Kinder et al., as each is provided with three distinct chambers and three connection ports.  
Re-claim 3, Genter et al. further teach a float 27 having the first sensing element disposed below a fluid surface (such as maximum fluid level 51) within the third chamber of the reservoir and the second sensing element (prongs 29A) affixed to an interior of the reservoir.
Re-claim 4, Kinder et al. teach the step of generating a fluid flow stream from the third chamber through the fluid passageway 154 and into the plunger chamber 128 occurs when the plunger 124 moves from the second extended position back towards the first retracted position, see paragraph 23.
Re-claim 5, Kinder et al. teach the control unit 230 communicates with a graphical user interface to display a status message, see paragraph 34.
Re-claim 6, Kinder et al. teach the first sensing element is a magnet, see paragraph 26 lines 14-15.  The magnet sensing element is easily substituted for any sensing feature utilized in Genter et al., as each yields the same expectant result.
Re-claim 7, Kinder et al. teach the second sensing element as a reed switch that would react to the magnet element, as known in the art.  

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinder et al. in view of Genter et al. and US 2016/0311422 A1 to van Zanten et al.
Re-claim 8, Kinder et al. teach a testing method comprising the steps of: providing a fluid reservoir 144 having first 146, second 148 and third 150 chambers; providing a plunger 114 within an integrated brake controller 110 at a first retracted position, switching a second plurality of solenoid valves 130 are switched to an open position to create a first open flow path from a plunger chamber 128 to the fluid reservoir 144; moving the plunger from the first retracted position to a second extended position thereby exhausting fluid from the plunger chamber into the fluid reservoir via the first open flow path so as to move a first sensing element higher relative to a second sensing element fixed to the fluid reservoir (see paragraph 22 lines 2-6); and moving the plunger from the second extended position back towards the first retracted position thereby generating a negative pressure in a fluid passageway 154 and the plunger chamber 128 so that a fluid stream flows from the fluid reservoir into the plunger chamber via the fluid passageway so as to move the first sensing element from an upper position to a lower position relative to the second sensing element (see paragraph 23 lines 3-8); and generating a signal from the first and second sensing elements to a control unit.  However, Kinder et al. fail to teach the third chamber formed by a main chamber and a guiding chamber in fluid communication with the main chamber; or providing and maintaining the first sensing element in the guiding chamber; or switching a first plurality of solenoid valves into a closed position, such as closing solenoid valves 132, thus blocking fluid from reaching wheel cylinders.
Genter et al. teach a reservoir having a first chamber 16, a second chamber 17 and a third chamber 18.  The third chamber 18 is formed by a main chamber and a guiding chamber (chamber within formation 40) in communication with the main chamber (via windows 49).  The guiding chamber is provided with and maintains a sensing element (i.e. float 27).  Movement of the float activates switch 22 for indicating a low fluid level.  The fluid reservoir of Genter et al. would have functioned easily as the reservoir for Kinder et al., as it has the necessary chambers and connection ports (see the port in phantom as well as the additional ports).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the usefulness of the reservoir taught by Genter et al. as a suitable substitute for the reservoir in the system of Kinder et al., as each is provided with three distinct chambers and three connection ports.  
van Zanten et al. teach a brake testing procedure that involves closing normally open inlet valves leading to wheel cylinders.  This prevents the buildup of fluid pressure at the wheel cylinders.  Thus closing the inlet valves in the device of Kinder et al. prior to carrying out the test procedure would have prevented the buildup of fluid pressure at the wheel cylinders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the test procedure of Kinder et al. with a step of switching a first plurality of solenoid valves to a closed position as taught by van Zanten et al., thus preventing unwanted and unnecessary buildup of fluid pressure at the wheel cylinders.
Re-claim 9, Kinder et al. teach the plunger 124, the plunger chamber 128 and solenoids 130/132 disposed within the integrated brake controller.
Re-claim 10, Kinder et al. teach the first sensing element is a magnet, see paragraph 26 lines 14-15.  The magnet sensing element is easily substituted for any sensing feature utilized in Genter et al., as each yields the same expectant result.
Re-claim 11, the control unit 230 transmits a second signal to a graphical user interface to display a message, see paragraph 34.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genter et al. in view of Kinder et al.
Re-claim 12, Genter et al. teach a testing method comprising the steps of: providing a fluid reservoir 10 including a guiding section 40; providing a float 27 having a first sensing element (i.e. contact plate 23 is fixed to the float) in the guiding section, the float is maintained in the guiding section via an engagement with a projection (such as at least ribs 52) of the fluid reservoir when a fluid level in the fluid reservoir is at a predetermined fluid level; a second sensing element 29A is affixed to the guiding section; generating a signal via the first and second sensing elements as the float moves relative to the second sensing element within the guiding section; and transmitting the signal to at least one of a control unit or a graphical user display (see column 3 lines 31-32).  However, Genter et al. fail to teach providing a negative pressure generator; generating a negative pressure in a fluid passageway and a chamber which are in fluid communication with the guiding section wherein; transferring a fluid flow stream from the guiding section to the chamber via the fluid passageway and drawing the float having the first sensing element from an upper position to a lower position within the guiding section.
Kinder et al. teach a fluid reservoir level testing method comprising a negative pressure generator 114; generating a negative pressure in a fluid passageway 154 and a chamber (i.e. pump chamber) which are in fluid communication with the guiding section wherein; transferring a fluid flow stream from the guiding section to the chamber via the fluid passageway and drawing the float having the first sensing element from an upper position to a lower position within the guiding section.  The real time testing of the fluid level switch enhances the safe operation of the vehicle.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reservoir apparatus of Genter et al. with a connection to a negative pressure generator as taught by Kinder et al., thus enabling the real time testing of the level switch through activation of the pressure generator and drawing down of the fluid level within reservoir chamber 18.
Re-claim 13, Kinder et al. further teach the negative pressure generator 114 is a pump. 
Re-claim 14, Kinder et al. further teach the chamber 128 as a pump chamber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seibert et al. teach a reservoir with three chambers, with the third chamber divided into two sub-chambers and provided with a level sensing element.  Crumb et al. teach a reservoir with a plurality of chambers, at least one chamber is provided with a level sensing element.  Heise et al., Sakakihara et al. and Oosawa et al. each teach a reservoir with three chambers and level sensing elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657